PD-1070-14
                                                                               COURT OF CRIMINAL APPEALS
                                                                                              AUSTIN, TEXAS
                                                                          Transmitted 2/20/2015 12:30:32 PM
                                                                               Accepted 2/20/2015 1:22:02 PM
                                                                                               ABEL ACOSTA
                                                 PD 1070-14                                          CLERK

    /   r                         N THE COURT OF CRIMINAL APPEALS
7                                             AUSTIN, TEXAS




                                    ADRIAN BRONCHA ALEXANDER

                 FILED IN                            VS.
        COURT OF CRIMINAL APPEALS

              February 20, 2015           THE STATE OF TEXAS


            ABEL ACOSTA, CLERK


                                   On Appeal from the Tenth Court of Appeals
                                                 Waco, Texas
                                                10-12-00281-CR




                    MOTION FOR EXTENSION OF TIME TO FILE MOTION
                                             FOR REHEARING



               TO THE HONORABLE JUDGES OF SAID COURT:

                                                      I.


                     COMES NOW, Appellant in the above styled case, and makes and

               files this his request for an extension of time to file his Motion for

               Rehearing and would show unto the Court the following:

               Court Below:                                      Tenth Court of Appeals

               Cause Number Below:                               10-12-00281-CR
Date Petition for Discretionary
Review Refused:                             1-14-15


Present Deadline for Filing Appellant's
Motion for Rehearing:                       2-19-2015

Days requested for this extension:          1 day

Date to which extension is requested:       2-20-15

Number of extensions
previously granted:                         3

                                      I.

     The Appellee's request is based upon the following reasonable
explanation of the need for additional time, within the personal
knowledge of Charles W. McDonald, the attorney signing this motion,
T.R.A.P. 10.5(b), namely:
                                      II.

     Due to a formatting problem at the last minute, there was a 1 %
hour delay in filing the motion. By previous agreement, this motion is
unopposed by opposing counsel.
                                     III.

     WHEREFORE, this Attorney for the Appellant prays that the
Court grant this motion and extend the time and deadline for the filing
of Appellant's Motion for Rehearing, or the Court grant such additional
time as is just and proper.
                                   Respectfully submitted,


                                   /s/ Charles W. McDonald


                                   Charles W. McDonald
                                   2024 Austin Avenue
                                   Waco, Texas     76701
                                   Phone: (254)752-9901
                                   Fax: (254) 754-1466
                                   SBOT NO. 1353880




                    CERTIFICATE OF SERVICE
     The undersigned certifies that a true and correct copy of the above
and foregoing instrument was served upon the State Prosecuting
Attorney, P.O. Box 12405, Austin, Texas, 78711, and Abelino "Abel"
Reyna, McLennan County Criminal District Attorney, 219 N. Sixth
Street, Suite 200, Waco, Texas 76701-1363, as allowed by rule and law,
this 20th day of February, 2015.



                                   /s/ Charles W. McDonald
                                       Charles W. McDonald